Title: From George Washington to George Clinton, 28 December 1783
From: Washington, George
To: Clinton, George


                        
                            My dear Sir,
                            Mount Vernon Decr 28th 1783
                        
                        After as prosperous a journey as could be expected at this season of the year, I arrived at my seat the day
                            before Christmas, having previously divested myself of my official character—I am now a private Citizen on the banks of
                            the Potomack, where I should be happy to see you if your public business would ever permit and where, in the meantime, I
                            shall fondly cherish the remembrance of all your former friendship.
                        Altho’ I scarcely need tell you how much I have been satisfied with every instance of your public conduct,
                            yet I could not suffer Colo. Walker (whose merits are too well known to you to need a recommendation of him from me, if
                            any thing should cast up favorable to his wishes) to depart for New York, without giving your Excellency one more
                            testimony of the obligations I consider myself under for the spirited, and able assistance, I have often derived from the
                            State under your Administration.
                        The scene is at last closed—I feel myself eased of a load of public care—I hope to spend the remainder of my
                            days in cultivating the Affections of good Men, and in the practice of the domestic Virtues. permit me still to consider
                            you in the number of my friends, and to wish you every felicity. Mrs Washington joins me in presenting the Compliments of
                            the Season with our best respects to Mrs Clinton & the family. I have the honor to be Dr Sir, With very sincere
                            esteem & affect. Yr Most obt & obliged
                        
                            Go: Washington
                        
                    